JUDGE PRYOR
delivered the opinion of the court.
The appellant was indicted and convicted of horse-stealing in the Montgomery Circuit Court. He is insisting he was tried by a court having no jurisdiction of the offense by reason of section 24, Criminal Code. That section provides: “If the jurisdiction of an offense be in two or more counties, the defendant shall be tried in the connty in which he is first arrested, unless an indictment for the offense be ■ pending in another connty.”
The horse was stolen in Montgomery connty and taken to the connty of Bourbon and there sold. He was arrested in Bourbon at the instance of the authorities in Montgomery county, taken back to that connty and convietéd. He could have been indicted in either county, and as he was arrested in Bourbon, *487following the letter of the. statute, the accused says he ought to have been tried in Bourbon. This provision was not inserted in the Code for the benefit of the criminal, but to prevent a conflict of jurisdiction in cases where it belonged to more than one county — that is, the offense being as complete in Bourbon county as in Montgomery, and there being no indictment in the latter county, if the authorities in Bourbon had arrested the accused for the commission of the offense in that county, the Montgomery court could not have ousted the Bourbon court. of jurisdiction, the effect and object of the section being to give the county jurisdiction, when asserted, that first makes the arrest, unless an indictment is already pending for the offense in a county having jurisdiction.
The testimony in this case is conclusive against tire accused, both by his voluntary confessions and the testimony of those who saw the accused riding the horse on his way to Paris, where the horse was sold by Pinch on the public streets of Paris, with the accused standing not far from where the horse was being sold. The court properly refused to give instruction A, because the instruction in substance had already been given. Instruction B was on the question of jurisdiction, and should have been refused.
Judgment affirmed.